Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00258-CV

IN RE: A PURPORTED LIEN OR CLAIM AGAINST HELVETIA ASSET RECOVERY,
                                INC.

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-CI-18394
                            Honorable Karen H. Pozza, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: August 20, 2014

DISMISSED FOR LACK OF JURISDICTION

           Mr. Burton Kahn filed a pro se notice of appeal on behalf of Helvetia Asset Recovery, Inc.

on April 16, 2014 indicating his intent to appeal an order setting aside judicial findings of fact and

conclusions of law which was signed on December 11, 2013. Having determined that the order

appeared to be neither a final judgment nor an appealable interlocutory order, we ordered Mr.

Kahn to show cause in writing why this appeal should not be dismissed for lack of jurisdiction.

Mr. Kahn filed a response in which he claims that the December 11, 2013 order was signed outside

the trial court’s period of plenary power, yet offers no explanation regarding the appealability of

an order setting aside findings of fact and conclusions of law. Helvetia Asset Recovery, Inc. filed

a letter in which it agreed that the December 11, 2013 order is not a final, appealable order and
                                                                                      04-14-00258-CV


that this court lacks jurisdiction over the appeal. In the letter, Helvetia also asserts that Mr. Kahn

lacks authority to file an appeal on its behalf.

       The appellate record confirms that the December 11, 2013 order is not a final judgment in

that it does not dispose of all pending claims and parties in the underlying proceeding, and no

severance order appears in the record. See Lehmann v. HarCon Corp., 39 S.W.3d 191, 200 (Tex.

2001) (judgment that does not dispose of all parties and causes of action is not final and

appealable). Further, no statute provides for an interlocutory appeal of an order setting aside

judicial findings of fact and conclusions of law. Therefore, we must dismiss the instant appeal.

Id. at 200. Accordingly, this appeal is dismissed for lack of jurisdiction. See TEX. R. APP. P.

42.3(a).


                                                    PER CURIAM




                                                   -2-